PER CURIAM.
Appellee sued appellants to collect the balance due on a promissory note. After appellee filed suit, the parties entered into an agreement wherein appellants agreed to pay the past due amount, to bring the note current within sixty days and, thereafter, to make regular monthly payments. In return, appellee agreed to abate the lawsuit and to voluntarily dismiss the action provided appellants performed under the terms of the agreement. Several months later, ap-pellee filed a motion for summary judgment in which it alleged appellants defaulted under the terms of the agreement. Ap-pellee filed two affidavits in support of its motion for summary judgment. The affidavits, however, did not adequately refute the genuine issues of material fact raised by appellants’ affirmative defenses and affidavits in opposition to the motion. Therefore, we reverse the trial court’s summary final judgment in favor of appellee and remand this cause for further proceedings.
REVERSED and REMANDED.
DELL and STONE, JJ., concur.
GLICKSTEIN, C.J., concurs specially with opinion.